Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated September 20, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 1-5, 8, 13, 15 and 18-20 drawn to an invention nonelected with traverse in the reply filed on April 15, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). 

Specification
The disclosure has been objected to because of minor informalities.
	The objection of the disclosure has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
Claims 6-7, 9-12, 14 and 16-17 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claims 6-7, 9-12, 14 and 16-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 6, 9, 11-12 and 16 have been rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2008-195990 (‘990).
	The rejection of claims 6, 9, 11-12 and 16 under 35 U.S.C. 103 as being unpatentable over Chen in view of JP 2008-195990 (‘990) has been withdrawn in view of Applicant’s amendment.

II.	Claims 7 and 10 have been rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2008-195990 (‘990) as applied to claims 6, 9, 11-12 and 16 above, and further in view of Bakkar et al. (“A New Method for Practical Electrodeposition of Aluminium from Ionic Liquids,”  Electrochemistry Communications (2015 Feb 1), Vol. 51, pp. 113-116).
	The rejection of claims 7 and 10 under 35 U.S.C. 103 as being unpatentable over Chen in view of JP 2008-195990 (‘990) as applied to claims 6, 9, 11-12 and 16 above, and further in view of Bakkar et al. has been withdrawn in view of Applicant’s amendment.

III.	Claim 14 has been rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2008-195990 (‘990) as applied to claims 6, 9, 11-12 and 16 above, and further in view of WO 2004/085551 (‘551).
	The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Chen in view of JP 2008-195990 (‘990) as applied to claims 6, 9, 11-12 and 16 above, and further in view of WO 2004/085551 (‘551) has been withdrawn in view of Applicant’s amendment.

IV.	Claim 17 has been rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2008-195990 (‘990) as applied to claims 6, 9, 11-12 and 16 above, and further in view of Satake et al. (US Patent No. 3,959,030).
	The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Chen in view of JP 2008-195990 (‘990) as applied to claims 6, 9, 11-12 and 16 above, and further in view of Satake et al. has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claims 6, 9, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2008-195990 
(‘990) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1).
	Regarding claim 6, Chen teaches an electroplating process for coating a ferrous alloy 

steel cathode substrate, comprising: 
• immersing (= counter electrode 36) [Fig. 1B] an aluminum anode substrate (= an aluminum counter electrode) [page 2, [0025]] in an aluminum plating bath formulation (= ionic liquid plating solution 14) [page 3, [0026]], the aluminum plating bath formulation comprising: 
· a source of aluminum and an ionic liquid (= the ionic liquid plating solution can 
include an ionic liquid solvent such as a Lewis acidic di-alkylimidazolium-based 
chloroaluminate) [page 4, [0038]];
• immersing (= workpiece 20) the ferrous alloy steel cathode substrate (= for more
noble metal substrates such as steels) [pages 3-4, [0037]], in the aluminum plating bath formulation (Fig. 1B); and 
• electroplating an aluminum coating over the ferrous alloy steel cathode substrate (=
electrodepositing a protective coating, such as substantially pure aluminum, onto the coating receiving surface(s)) [page 4, [0048]].
The process of Chen differs from the instant invention because Chen does not disclose the following:
a.	Wherein the aluminum plating bath formulation comprises from 0.01 to 1.0 wt% of 1,10-phenanthroline.
	Chen teaches that the ionic liquid plating solution can include an ionic liquid solvent such as a Lewis acidic di-alkylimidazolium-based chloroaluminate. Examples include but are not limited to: 1-ethyl-3-methylimidazolium chloride [EMIM][Cl]-AlCl3, 1-butyl-3-methylimidizolium chloride [BMIM][Cl]-AlCl3, and combinations thereof (page 4, [0038]).

	JP ‘990 teaches an electroaluminum plating bath comprising (A) aluminum halides, (B) N-alkylpyridinium halides, N-alkylimidazolium halides, N,N’-alkylimidazolium halides, N-alkylpyrazolium halides, (C) NaCl and (D) KCl (ƿ [0005]). The N,N’-alkylimidazolium halides include 1-ethyl-3-methylimidazolium chloride and 1-butyl-3-methylimidizolium chloride (ƿ [0009]). The electroaluminum plating bath may further contain (F) a brightener including 1,10-phenanthroline (ƿ [0014]). The addition of the amount of a brightener is preferably in the range of 0.001-0.1 mol/l. When the brightening agent (F) is used in such a range, a smoothing effect is obtained (ƿ [0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aluminum plating bath formulation described by Chen with wherein the aluminum plating bath formulation comprises from 0.01 to 1.0 wt% of 1,10-phenanthroline because adding 0.001-0.1 mol/l of 1,10-phenanthroline to an electroaluminum plating bath comprising 1-ethyl-3-methylimidazolium chloride and/or 1-butyl-3-methylimidizolium chloride produces smooth and bright aluminum coatings.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 
combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Wherein the aluminum plating bath formulation comprises from 0.04 to 3.7 wt%

of KCI.
JP ‘990 teaches an electroaluminum plating bath comprising (A) aluminum halides, (B) N-alkylpyridinium halides, N-alkylimidazolium halides, N,N’-alkylimidazolium halides, N-alkylpyrazolium halides, (C) NaCl and (D) KCl (ƿ [0005]). 
Further, the sum of the molar amounts of (C) NaCl and (D) KCl is preferably within a range not exceeding 20 mol%, more preferably 1 to 20 mol, based on the total molar amount of (A) to (D) %. More preferably in the range of 2 to 15 mol%, most preferably in the range of 5 to 10 mol%. By setting the molar ratio in such a range, it is possible to suppress an increase in the melting point of the liquid and suppress the generation of aluminum halide vapor (ƿ [0012]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aluminum plating bath formulation described by Chen with wherein the aluminum plating bath formulation comprises from 0.04 to 3.7 wt% of KCI because one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize a concentration of KCl by routine experimentation that would have achieved the suppression of an increase in the melting point of the liquid and the suppression of the generation of aluminum halide vapor (MPEP § 2141.03). 
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
c.	Wherein the aluminum coating has a thickness of 12 to 20 µm (ASTM B487).
Benaben teaches electroplating (page 3, [0038]) steel (page 2, [0022]) with Al (page 2, [0031]).
The time to achieve the desired metal thickness can range from 10 seconds to 60 minutes or longer depending on the current density and other operating conditions. The thickness of the deposited metal is at least 0.1 µm, and in some embodiments the thickness can range from about 1 µm to about 500 µm, or from about 5 µm to about 100 µm, or from about 10 µm to about 50 µm, or from about 10 µm to about 20 µm (page 3, [0042]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aluminum coating described by Chen with wherein the aluminum coating has a thickness of 12 to 20 µm (ASTM B487) because aluminum is electroplated on steel at a time to achieve the desired metal thickness including from about 10 µm to about 20 µm .
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
d.	Wherein the aluminum coating has a pass rating for bend adhesion (ASTM B571 section 3).
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
	(i)  The Chen combination teaches a process in a similar manner as presently claimed. 
	Similar processes can reasonably be expected to yield products which inherently have 

the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
	(ii)  When the aluminum coating recited in the reference is substantially identical to that of the claims, claimed properties and/or functions may be presumed and/or inherent in the prior art. 
	e.	Wherein the aluminum coating has a pass rating for scribe-grid tape adhesion (ASTM B571 section 13).
The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
	(i)  The Chen combination teaches a process in a similar manner as presently claimed. 
	Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical 
comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

	(ii)  When the aluminum coating recited in the reference is substantially identical to that of the claims, claimed properties and/or functions may be presumed and/or inherent in the prior art. 
	Regarding claim 9, the process of Chen differs from the instant invention because Chen does not disclose wherein the electroplating is carried out with a current density from 5 mA/cm2 to 25 mA/cm2, a temperature from 40o C to 75o C and with stirring the aluminum plating bath formulation from 500 rpm to 1000 rpm.
	Chen teaches stirring the aluminum plating formulation (= in certain embodiments, one or more optional agitators 42 is adapted to mechanically circulate ionic liquid plating solution 14 through container 12, and more particularly, in and around porous scrubber 38) [page 3, [0032]].
JP ‘990 teaches wherein the electroplating is carried out with a current density from 5 
mA/cm2 to 25 mA/cm2 (= the current density is usually in the range of 0.1 to 15 mA/dm2), a temperature from 40o C to 75o C (= the bath temperature is in the range of 50 to 100o C) and with stirring the aluminum plating bath formulation (= in the case of performing electroplating, the solution may be stirred) [ƿ [0018]].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electroplating described by Chen with wherein the electroplating is carried out with a current density from 5 mA/cm2 to 25 mA/cm2 and a temperature from 40o C to 75o C because carrying out electroplating with a current density of 0.1 to 15 mA/dm2 and a temperature from 50 to 100o C electroplates aluminum.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
As to “from 500 rpm to 1000 rpm,” Chen teaches that in certain embodiments, one or 
more optional agitators 42 is adapted to mechanically circulate ionic liquid plating solution 14 through container 12, and more particularly, in and around porous scrubber 38. Agitator(s) 42 can be, for example, a mechanically or magnetically actuated agitator, impeller, or other suitable device (page 3, [0032]). 
One having ordinary skill in the art can experimentally determine the speed of the mechanical circulation of the ionic liquid plating solution through the container, and more particularly, in and around the porous scrubber so that byproducts can be picked up as the ionic liquid plating solution flows past and through the scrubber.
	Regarding claim 12, Chen teaches wherein the ionic liquid is a nitrogen-containing compound selected from a group consisting of N-alkyl-pyridinium salts, N-alkyl-N’-alkyl’ imidazolium salts, N-alkyl-N-alkyl’ pyrrolidinium salts, N-alkyl-N-alkyl’ piperidinium salts, quaternary ammonium salts, and combinations thereof (= the ionic liquid plating solution can include an ionic liquid solvent such as a Lewis acidic di-alkylimidazolium-based chloroaluminate) [page 4, [0038]].

	Regarding claim 16, Chen teaches the electroplating process further comprising etching the ferrous steel alloy cathode substrate (= for more noble substrates such as steels 20, the displacement layer treatment of step 104 can be shortened or omitted) [pages 3-4, [0037]] by performing an anodic polarization to form an etched ferrous steel alloy cathode substrate (= step 106 can then include electrolytic etching one or more portions of the workpiece in an ionic liquid plating solution) [page 4, [0038]], wherein the aluminum coating is electroplated over the etched ferrous steel alloy cathode substrate (= next as part of step 108, a protective metallic coating (for example, substantially pure aluminum) can be electrodeposited onto the coating receiving surface of the workpiece) [page 4, [0040]].

II.	Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2008-195990 (‘990) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) as applied to claims 6, 9, 12 and 16 above, and further in view of Bakkar et al. (“A New Method for Practical Electrodeposition of Aluminium from Ionic Liquids,” Electrochemistry Communications (2015 Feb 1), Vol. 51, pp. 113-116) and Putatunda et al. (“Influence of Austempering Temperature on the Mechanical Properties of a Low Carbon Low Alloy Steel,” Materials Science and Engineering: A. (2011 Jun 15), Vol. 528, No. 15, pp. 5053-5059) [Putatunda I].
	Chen, JP ‘990 and Benaben are as applied above and incorporated herein.
	Regarding claim 7, Chen teaches wherein the source of aluminum is aluminum trichloride and the ionic liquid is 1-ethyl-3-methylimidazolium chloride (= examples include but 

are not limited to: 1-ethyl-3-methylimidazolium chloride [EMIM][Cl]-AlCl3, 1-butyl-3-methylimidizolium chloride [BMIM][Cl]-AlCl3, and combinations thereof) [page 4, [0038]].
	The process of Chen differs from the instant invention because Chen does not disclose the aluminum plating bath comprising from 95.30 to 99.95 wt% a mixture of the aluminum trichloride and the 1-ethyl-3-methylimidazolium chloride in a molar ratio from 80:40 to 60:40.
	Bakkar teaches that functional aluminium layers were successfully deposited from a first generation ionic liquid AlCl3/1-ethyl-3-methylimidazolium chloride - [EMIm]Cl - (60/40 mol%) on low carbon steel (page 113, abstract).
	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the aluminum plating bath described by Chen with wherein the aluminum plating bath comprises from 95.30 to 99.95 wt% a mixture of the aluminum trichloride and the 1-ethyl-3-methylimidazolium chloride in a molar ratio from 80:40 to 60:40 because a first generation ionic liquid AlCl3/[EMIm]Cl (60/40 mol%) electrodeposits functional aluminium layers on low carbon steel outside a glove box in air (Bakkar: page 115, right column, lines 10-14).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 10, the process of Chen differs from the instant invention because Chen does not disclose wherein the ferrous alloy steel cathode substrate is a high strength ferrous steel alloy cathode substrate containing between 0.2 and 0.5 wt% of carbon and not more 

than 8 wt% of alloying elements.
	Chen teaches more noble metal substrates such as steels (page 4, [0037]).
	Bakkar teaches that functional aluminium layers were successfully deposited from a first generation ionic liquid AlCl3/1-ethyl-3-methylimidazolium chloride - [EMIm]Cl – (60/40 
mol%) on low carbon steel (page 113, abstract).
	Putatunda I teaches a chemical composition of a low carbon low alloy steel comprising (wt%) 0.21 C, 1.59 Si, 0.73 Mn, 2.02 Ni, 0.99 Cr, 0.25 Mo, 0.062 Nb, 0.064 V, 0.005 S and 0.010 P (page 5054, Table 1).
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the ferrous alloy steel cathode substrate described by Chen with wherein the ferrous alloy steel cathode substrate is a high strength ferrous steel alloy cathode substrate containing between 0.2 and 0.5 wt% of carbon and not more than 8 wt% of alloying elements because an adherent and uniform Al layer was electrodeposited on a low carbon steel sheet as a substrate of interest for corrosion protection (Bakkar: page 115, left column, lines 7-8), where a low carbon low alloy steel comprises (wt%) 0.21 C, 1.59 Si, 0.73 Mn, 2.02 Ni, 0.99 Cr, 0.25 Mo, 0.062 Nb, 0.064 V, 0.005 S and 0.010 P.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

III.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 

Patent Application Publication No. 2015/0101935 A1) in view of JP 2008-195990 (‘990) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) as applied to claims 6, 9, 12 and 16 above, and further in view of WO 2004/085551 (‘551).
Chen, JP ‘990 and Benaben are as applied above and incorporated herein.
	Regarding claim 14, the process of Chen differs from the instant invention because Chen does not disclose the electroplating process further comprising pre-treating the aluminum anode substrate by: mechanical polishing the aluminum anode substrate to form a polished aluminum anode substrate; alkaline cleaning the polished aluminum anode substrate to form a cleaned aluminum anode substrate; and deoxidizing the cleaned aluminum anode substrate to form a deoxidized aluminum anode substrate.
Chen teaches an aluminum counter electrode (page 2, [0025]).
	WO ‘551 teaches that:
	All metal specimens that were tested were mechanically abraded by polishing to 1200 grit followed by a rinse using de-ionised water. Samples were then chemically cleaned as follows (as per MIL-C-5541) 
	a.  5 minutes immersion in an agitated alkaline cleaner to remove oil and grease, followed by washing with tap water. 
	b.  5 minutes immersion in agitated Deoxidizer 6® solution to remove the surface oxide, followed by washing with tap water (page 16, line 30 to page 17, line 2). 

	The surface was bare aluminum (page 17, Table 1).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process described by Chen by pre-
treating the aluminum anode substrate by: mechanical polishing the aluminum anode substrate to form a polished aluminum anode substrate; alkaline cleaning the polished aluminum anode 

substrate to form a cleaned aluminum anode substrate; and deoxidizing the cleaned aluminum anode substrate to form a deoxidized aluminum anode substrate because rinsing a mechanically polished aluminum using de-ionized water, and then immersing in an agitated alkaline cleaner, followed by washing with tap water, and then immersing in agitated Deoxidizer 6® solution, followed by washing with tap water removes oil, grease and surface oxide on bare aluminum.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2164.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

IV.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2008-195990 (‘990) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) as applied to claims 6, 9, 12 and 16 above, and further in view of Satake et al. (US Patent No. 3,959,030).
Chen, JP ‘990 and Benaben are as applied above and incorporated herein.
	Regarding claim 17, the process of Chen differs from the instant invention because 
Chen does not disclose the electroplating process further comprising heat treating the aluminum coating electroplated over the ferrous steel alloy cathode substrate.

Satake teaches that however, in order to use the aluminum coated products, e.g., wire and sheet, stock that need severe workability, it is preferable that the stock be aftertreated at a temperature ranging from 150o to 600o C for a period of time ranging from 3 minutes to 24 hours after the product is either cold-rolled to produce a reduction in area from 5 to 80% or hot-rolled at a temperature ranging from 150o to 600o C to obtain an aluminum coated steel stock having excellent corrosion resistance and workability (abstract; and col. 1, lines 40-64).
	It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the process described by Chen by heat treating the aluminum coating electroplated over the ferrous steel alloy cathode substrate because in order to use the aluminum coated products, e.g., wire and sheet, stock that need severe workability, it is preferable that the stock be aftertreated at a temperature ranging from 150o to 600oC for a period of time ranging from 3 minutes to 24 hours after the product is either cold-rolled to produce a reduction in area from 5 to 80% or hot-rolled at a temperature ranging from 150o to 600oC to obtain an aluminum coated steel stock having excellent corrosion resistance and workability.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

V.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application Publication No. 2015/0101935 A1) in view of JP 2008-195990 (‘990) and Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) as applied to claims 6, 9, 12 and 16 above, and further in view of Putatunda et al. (“Mechanical and Magnetic Properties of a New Austenitic Structural Steel,” Materials Science and Engineering: A. (2005 Oct 15), Vol. 406, Nos. 1-2, pp. 254-260) [Putatunda II].
Chen, JP ‘990 and Benaben are as applied above and incorporated herein.
	Regarding claim 21, the process of Chen differs from the instant invention because 
Chen does not disclose wherein the ferrous alloy steel cathode substrate is a high strength ferrous alloy steel cathode substrate containing more than 0.5 wt% of carbon.
Chen teaches more noble metal substrates such as steels (page 4, [0037]). The workpiece can be a turbine engine component (page 2, [0017]).
	Putatunda II teaches a high carbon austenitic structural steel having low total alloy content comprising 0.92 wt% C (page 255, Table 1). A major application of this steel is expected to be in power generation devices such as turbines, generators, etc.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ferrous alloy steel cathode substrate described by Chen with wherein the ferrous alloy steel cathode substrate is a high strength ferrous alloy steel cathode substrate containing more than 0.5 wt% of carbon because Chen teaches that the workpiece can be a steel turbine engine component where a high carbon austenitic structural steel having low total alloy content comprising 0.92 wt% C is a steel for 

turbines.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Osarolube et al. (“Corrosion Behaviour of Mild and High Carbon Steels in Various Acidic Media,” Scientific Research and Essay (2008 Jun 1), Vol. 3, No. 6, pp. 224-228) is cited to teach that mild steel and high carbon steels are classified as ferrous metals (they contain a large percentage of iron). Carbon steels are essentially iron-carbon alloys. They are sometimes subdivided by the broad range of carbon content, which include: (a) mild or low carbon steel (0.08 - 0.30% carbon) (b) medium carbon steel (0.3 - 0.5% carbon) and (c) high carbon steel (0.55 - 1.40 carbon) ]page 224, right column, lines 4-10].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 

reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        September 28, 2021